                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Damon Mitchell Sondrol,                   )
                                          ) ORDER FOR STATUS CONFERENCE
              Plaintiff,                  )
                                          )
        vs.                               )
                                          )
McKenzie County, McKenzie County          )
Sheriff’s Department, McKenzie County     )
Correctional Center, Deputy Shaun Schatz, )
and Sergeant Jonathan Carlson,            )
                                          ) Case No. 1:19-cv-245
              Defendants.                 )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on June 2, 2020, at 10:00 a.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS ORDERED.

       Dated this 20th day of February, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
